Citation Nr: 1706587	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  04-34 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a thoracic spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his spouse, and his mother


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1989, and from November 1993 to April 1994. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Anchorage, Alaska, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This case has a long and complex procedural history, as previously detailed in prior Board decisions.  The history includes multiple remands from the Board, most recently in September 2015, and a remand from the United States Court of Appeals for Veterans Claims (Court) in January 2009.  

The Veteran and his family members testified at a hearing before one Veterans Law Judge (VLJ) in May 2007.  A second VLJ took testimony on the issue during a December 2014 Board hearing.  As the Veteran has testified on the issues relevant here before two separate VLJs, both of the Judges are signatories to this decision.  Further, as this case must be signed by a panel of three judges, the Veteran was offered the opportunity to testify before a third panel member.  At his December 2014 hearing, the Veteran and his representative explicitly waived his entitlement to a third hearing.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

In a separate September 2015 remand, the Board also remanded seven separate issues to the RO for further action.  At present, those issues remain pending before the RO.  Thus, they are not currently before the Board and are referred to the RO for continued action pursuant to the Board's remand.  See 38 C.F.R. § 19.38.


FINDING OF FACT

A thoracic spine disability, currently diagnosed as degenerative arthritis, is related to symptoms that first manifested during service.  
CONCLUSION OF LAW

The criteria to establish service connection for a thoracic spine disability, currently manifested by degenerative arthritis, are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that he has had thoracic back pain since lifting heavy objects during service, including a heat exchanger and blocks for taking submarines out of the water.  See May 2007 Board Hr'g Tr. 24; December 2014 Board Hr'g Tr. 12-13.

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

B.  Discussion

Here, in applying the law to the facts of the Veteran's case, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the claim, particularly the nexus element.  

First, there is no material dispute that a current thoracic spine condition has been diagnosed.  In fact, the Veteran has received a number of diagnoses for his thoracic spine condition.  A March 2003 private treatment provider diagnosed the Veteran as suffering from myofascitis in the right upper thoracic area.  A thoracic spine magnetic resonance imaging scan (MRI) in June 2003 noted that the Veteran had a "loss of signal in virtually all of the discs in the dorsal spine with maximum at the T12-L1 level," "disc protrusions both anterior and posteriorly at T12-L1," and "small Schmorl's note inferior end-plate of T7."  Private chiropractic records further reflect a diagnosis of a compression fracture.  A June 2013 VA examiner diagnosed the Veteran as suffering from Scheuermann's disease, while a November 2015 VA examiner diagnosed degenerative arthritis of the spine.  Accordingly, the existence of a present disability is established.  

Next, it is not reasonably in dispute that the Veteran suffered back pain during service.  He was seen in July 1986 for complaints of pain across the lower abdomen and down into the groin area.  He had a sharp stabbing sensation when lifting various objects, although it was noted that he did not do much heavy lifting at that time.  (He underwent surgery for hernias in September 1986.)  

Furthermore, the Veteran testified at his Board hearings that he suffered from back pain during his active service and was given over-the-counter medication to treat his complaints.  See May 2007 Board Hr'g Tr. 23-26; December 2014 Board Hr'g Tr. 12, 14.  The Board finds that his testimony is competent and credible evidence of back pain during service.  

As a final point, the Board observes that there is a question as to whether the Veteran suffered from a back disability prior to entering his active service.  The Veteran has stated in various private treatment records that he has suffered from back pain since a 1980 (pre-service) truck accident.  In July 1985, at service entrance, he completed a Report of Medical History wherein he endorsed having recurrent back pain.  He wrote that he had received back treatment from a chiropractor.  The examining doctor noted that the Veteran had hurt his back in 1980 (plus or minus) and worked construction since the back problem.  However, no disability was noted upon his entry to service.  Further, the examining physician noted on his July 1985 report of medical history that the Veteran's complaint of recurrent back pain was "totally non-limiting."  

Given these facts, the presumption of soundness attaches to the Veteran, and the evidence indicating a pre-existing back disability is not clear and unmistakable.  Thus, the Veteran is considered to have been in sound condition with respect to the thoracic spine at the time of entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Correspondingly, the presumption of soundness is not rebutted, and the back pain that manifested in service is deemed service-incurred.  See Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2012) (noting that such a finding establishes the second element of service connection), aff'd 749 F.3d 1370 (Fed. Cir. 2014).  Accordingly, an in-service event is established.  

Finally, the evidence tends to make it at least equally likely that the Veteran's current back condition is related to the symptoms during service.  On this question, there is some conflicting evidence and in this regard the Board requested an expert medical opinion from the Veterans Health Administration (VHA) in October 2016 pursuant to 38 C.F.R. § 20.901(a).  The VHA opinion was received in November 2016 authored by a neurosurgeon from a VA Medical Center.

The November 2016 VHA opinion is favorable to the claim.  The VA neurosurgeon reviewed the Veteran's case and concluded that it is more likely than not that the Veteran's current spine disability had (at least) its onset generated during his active service and active duty for training, and is related to overuse during his active service.  The neurosurgeon explained that the Veteran's work in construction more likely than not caused further aggravation, which is further compounded by the Veteran's age and the natural history of degenerative spine changes.  In reaching these conclusions, the neurosurgeon reviewed the relevant information, including the in-service complaints of back pain in July 1985, plus the Veteran's own lay testimony indicating heavy lifting during service.  The expert also considered the nature of the Veteran's work as an equipment operator, in construction, and as a bus operator.   

Also in support of the claim, a private doctor wrote in an August 2004 letter that the Veteran's "arduous duties in the military could not have been performed without aggravating the pre-existing back condition," noting that the Veteran developed bilateral hernias from the strain of lifting machinery and equipment during his service.  In a December 2009 letter, a chiropractor wrote that the Veteran suffered from a compression fracture of T11 with discogenic spondylosis and attendant subluxation.  He noted the Veteran's belief that his compression fracture occurred during his active service "when he lifted approximately 250 pounds and threw it up over his shoulder level," and "that kind of force may have caused the compression fracture to his lower thoracic vertebrae."  In a December 2010 letter, the Veteran's treating physician at VA wrote that the Veteran's "back pain is related to thoracic compression fracture sustained during military service."  

On the other hand, two VA examiners have determined that the Veteran's current disability is not as likely as not related to his active service.  An examiner in June 2013 noted that there was no evidence of an aggravation of a pre-service disability as the Veteran's service treatment records were silent as to any back injury in service, and the Veteran's intake examination prior to his period of active duty for training was normal.  An examiner in November 2015 noted that there was no evidence of treatment for a back disability at the time of the Veteran's claimed in-service injury, and that there was no evidence of treatment for a back disability at any other point during his service.  Instead, the examiner noted that there is support in the medical literature for multiplicity of causes for osteoarthritis, and that the Veteran's lumbar MRI changes in 2015 are consistent with his age, laborious jobs in life, and military service.  She added that it would be purely speculative to say that the Veteran's back pain is solely related to military service, especially a single event 28 years prior.  

Overall, the Board can identify no compelling reason to find the unfavorable VA examiners' opinion more probative than the favorable VA and private opinions on the nexus element.  In fact, the November 2015 VA examiner's opinion tends to be favorable to the claim as it cites the Veteran's service as a likely contributor to his current condition at least in part.  More generally, all of the medical experts in this case appear to have considered the same facts, which led them to differing conclusions.  Therefore, based on the current evidence of record, this disagreement must be considered a professional difference of opinion between equally qualified medical experts.  

Consequently, the benefit of the doubt must apply as the Board finds that the evidence is in equipoise on the nexus element.  Thus, a nexus between the current thoracic spine condition and the symptoms during service is established when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for a thoracic spine disability-best characterized as degenerative arthritis.


ORDER

Service connection for a thoracic spine disability, current manifested by degenerative arthritis, is granted.  




			
	M. N. HYLAND	D. C. SPICKLER
	                Veterans Law Judge                                    Veterans Law Judge
          Board of Veterans' Appeals                        Board of Veterans' Appeals




	                         __________________________________________
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


